Citation Nr: 0518137	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to restoration of a 60 percent disability 
rating previously in effect for lumbosacral strain with 
spondylolisthesis at L5-S1, status post fusion at L5-S1 and 
laminectomy at L4-L5.

2.  Entitlement to an increased rating for lumbosacral strain 
with spondylolisthesis at L5-S1, status post fusion at L5-S1 
and laminectomy at L4-L5, currently evaluated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

A memorandum prepared by the Board in February 2003 and a 
Remand from the Board in October 2003 requested additional 
development, to include affording the veteran a VA 
examination and compliance with VCAA notice requirements.  
The requested development having been accomplished, the 
claims file has been transferred to the Board.


FINDINGS OF FACT

1.  A 60 percent disability rating for the veteran's service-
connected lumbosacral strain with spondylolisthesis at L5-S1, 
status post fusion at L5-S1 and laminectomy at L4-L5, had 
been in effect for less than five years at the time it was 
reduced by an April 2000 rating action.

2.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for lumbosacral 
strain with spondylolisthesis at L5-S1, status post fusion at 
L5-S1 and laminectomy at L4-L5, to include providing proper 
notification of the proposal to reduce the disability rating 
and giving the veteran the opportunity to submit evidence.

3.  At the time of the reduction in the assigned disability 
rating in April 2000, there was objective evidence 
demonstrating sustained improvement in the severity of the 
veteran's lumbosacral strain with spondylolisthesis at L5-S1, 
status post fusion at L5-S1 and laminectomy at L4-L5; his low 
back disability was not manifested by ankylosis of the lumbar 
spine or more than severe intervertebral disc syndrome.

4.  The veteran's lumbosacral strain with spondylolisthesis 
at L5-S1, status post fusion at L5-S1 and laminectomy at L4-
L5, is not manifested by ankylosis of the lumbar or 
thoracolumbar spine, more than severe intervertebral disc 
syndrome, nor is it manifested by incapacitating episodes 
requiring bedrest prescribed by a physician; it is productive 
of limitation of forward flexion of the thoracolumbar spine 
to 30 degrees or less and mild radiculopathy involving the 
left lower extremity but no other separately rated neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating its rating 
decision of April 2000 implementing the proposed reduction.  
38 C.F.R. § 3.105(e) (2004).

2.  The reduction of the veteran's disability rating for 
lumbosacral strain with spondylolisthesis at L5-S1, status 
post fusion at L5-S1 and laminectomy at L4-L5, from 60 
percent to 40 percent was warranted, and the requirements for 
restoration have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 23, 2002).

3.  The criteria for a 50 percent rating, but no more than 50 
percent, for a lumbosacral strain with spondylolisthesis at 
L5-S1, status post fusion at L5-S1 and laminectomy at L4-L5, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.25, 4.40, 
4.45, 4.59, § 4.71a, Diagnostic Codes 5289, 5292 and 5295 
(prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242, 5243 (from September 26, 
2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  These 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the January 2000 proposal to reduce 
evaluation, January 2000 notice of the proposal to reduce 
evaluation, April 2000 final reduction of evaluation, 
February 2002 Statement of the Case, October 2003 Board 
remand, February 2004 letter to the veteran, and November 
2004 Supplemental Statement of the Case adequately informed 
the veteran of the information and evidence needed to 
substantiate his claim for restoration of the 60 percent 
disability rating for his lumbar spine disorder and complied 
with VA's notification requirements.  The Statement of the 
Case and Supplemental Statement of the Case set forth the 
laws and regulations applicable to the appellant's claim.  
Further, the February 2004 letter to the veteran informed him 
of the types of evidence that would substantiate his claim, 
that he could obtain and submit private evidence in support 
of his claim, and that he could have the RO obtain VA and 
private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the appellant was notified and aware of the evidence 
needed to substantiate his claim for restoration of the 60 
percent disability rating for his lumbar spine disorder, of 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals for 
Veterans' Claims (Court) held that, for claims filed before 
the enactment of the VCAA (November 9, 2000), a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  With respect to the present 
claim, VCAA notice was not provided to the veteran before the 
RO decision that is the subject of this appeal.  

Specifically, the April 2000 rating decision preceded the 
enactment of the VCAA.  As noted above, the RO subsequently 
furnished VCAA notice to the veteran regarding this issue in 
February 2004.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini II.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claim.  With regard to the present claim, it is noted 
the VCAA notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claimant was 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  
38 C.F.R. § 20.1102 (harmless error); Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

As to the duty to tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)", the 
"fourth element" notice requirement from the language of 
38 C.F.R. § 3.159(b)(1), although the VCAA notice provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims and any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless, non-prejudicial error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, in a recent opinion, VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  As noted above, the veteran was provided with 
notice of the proposal to reduce evaluation in February 2000.  
This notice informed the veteran that he may submit medical 
or other evidence to show that the reduction should not be 
effectuated and that he may request a personal hearing.  
Accordingly, the veteran provided hearing testimony before a 
hearing officer at the RO in June 2000 and private treatment 
records were received from him in July 2000.  In addition, 
all available service, VA, and private medical records have 
been obtained and the veteran has been afforded multiple VA 
examinations.  

Moreover, in February 2004, the RO contacted the veteran and 
asked him to identify all medical providers who had treated 
him for his claimed disorder.  A response from the veteran 
with respect to this communication has not been received.  
Additionally, in connection with the November 2004 
Supplemental Statement of the Case, the RO informed the 
veteran that he could submit additional evidence concerning 
his appeal within 60 days, after which the claims file would 
be returned to the Board for review of the issue on appeal.  

As to any duty to provide an examination or medical opinion, 
the Board notes that, as to issue of restoration of an 
evaluation following a rating reduction, the relevant 
evidence is dated proximate to the rating reduction.  There 
is no duty to provide an examination or medical opinion at 
this late date with regard to this issue.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

As to the increased rating issue, the Board finds that the 
veteran was afforded several VA examinations in recent years, 
to include an evaluation in May 2003.  The Board finds that 
these examinations were quite thorough in nature and, when 
considered with the rest of the relevant evidence of record, 
there are sufficient clinical and X-ray findings upon which 
to rate the disability at issue.  Under these circumstances, 
the Board finds that there is no duty to schedule another 
examination or obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 


Factual Background

Historically, a March 1968 rating decision granted service 
connection for spondylolisthesis, with residual back injury, 
with conversion reaction and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5294.  A rating 
decision dated in December 1969 increased the evaluation for 
the veteran's back disability from 10 to 20 percent and 
recharacterized the disability as spondylolisthesis, with 
conversion reaction, under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5295-5294.  This schedular evaluation remained in 
effect until February 1998.  

In February 1998, the veteran underwent posterior lumbar 
interbody fusion at L5-S1 with autologous bone graft and use 
of BAK cage.  Bilateral decompression of lumbar laminectomy, 
medial facetectomy, and foraminotomy L4-L5 was also 
performed.  Accordingly, by an April 1998 rating decision, a 
temporary 100 percent rating was assigned for the veteran's 
low back disability as of February 25, 1998, based on 
surgical treatment requiring convalescence.  See 38 C.F.R. 
§ 4.30.  Thereafter, effective from June 1, 1998, following 
this period of convalescence, the 20 percent rating 
previously in effect was reinstated.  However, upon 
consideration of a May 1998 report of VA examination, by a 
May 1998 rating decision, the veteran's lumbar spine 
disability, characterized as lumbosacral strain with 
spondylolisthesis at L5-S1, status post fusion at L5-S1 and 
laminectomy at L4-L5, was increased from 20 percent disabling 
to 60 percent disabling, effective from June 1, 1998.  

The VA examination performed in May 1998, which provided the 
basis for increasing the evaluation for the veteran's back 
disability from 20 to 60 percent, reflects that the veteran 
was being treated with muscle relaxants, calcium, 
multivitamins, Roxicet, and his response was moderate in that 
the edge was taken off of his pain but the pain did not 
completely go away.  The veteran reported experiencing daily 
flare-ups of low back symptoms, rated as ten out of ten on a 
scale of one to ten, which lasted anywhere from just a few 
seconds to an hour or two.  During flare-ups, the veteran had 
no range of motion of the back and he was unable to get out 
of bed or do anything.  The veteran reported that he was in 
constant pain and there was never a pain free moment in his 
day.  The examiner noted that the veteran was wearing a brace 
and was not having a flare-up at the time of examination.  
The examiner further noted that the veteran was a welding 
engineer who was unemployed at the time of examination.  

Upon physical examination, range of motion testing revealed 
five degrees of flexion, zero degrees of extension, five 
degrees of left and right rotation, and two degrees of left 
and right flexion.  The spine was painful throughout all 
motion.  The examiner noted that there was objective evidence 
of painful motion as demonstrated by spasm, weakness, 
tenderness, and trigger points.  With respect to neurological 
abnormalities, a history of hyper-reflexemia was also noted.  
The examiner noted that the veteran was hyperreflexic at the 
patellar femoral reflexes and ankle reflexes, bilaterally, 
and he complained of constant left leg paraesthesias.  The 
diagnoses included chronic low back pain, status-post rods.  

In a January 2000 rating decision, with notice sent to the 
veteran in February 2000, the RO proposed to reduce the 
lumbar spine disability rating from 60 percent to 40 percent.  
This proposed rating reduction was based upon the report of a 
VA examination performed in January 2000.  

The report of a VA examination dated in January 2000 reflects 
that the veteran complained of constant back pain, rated on a 
scale of one to ten as five or six out of ten and ten out of 
ten during flare-ups.  He reported experiencing flare-ups 
three to five times per week and lasting from five minutes to 
two days.  The veteran complained that his back pain radiates 
to his hips and down the left leg to the foot.  He also 
reported left foot numbness with tingling paresthesias to the 
knee, freezing sensation in the left leg, fasciculations, and 
complete loss of feeling in the sole of his left foot upon 
ambulation, which causes him to stumble.  The veteran 
reported experiencing spasms which wake him up when they 
occur at night.  He also complained of weakness and a 
resulting inability to stand in excess of 15 minutes without 
increased weakness, lift 15 pounds without experiencing 
increased pain and a crushing sensation, or sit too long 
without experiencing increased stiffness.  The veteran 
reported that he has been prescribed Percocet, Lortab, 
Nuprin, and Tylenol #3.  The further reported treatment with 
a hot shower, bath, heating pad, and massage with heating 
gel.  The veteran wore a back brace to the examination.  

Upon physical examination, it is noted that the veteran paced 
the room during the history portion of the interview and he 
exhibited no apparent difficulty in walking or rising from a 
chair.  His gait was unremarkable, except upon formal 
demonstration, and he could rise to his toes and heels 
without difficulty.  Although the veteran reported 
experiencing extreme muscle spasm and pain during the 
examination, all muscles palpated were soft and pliable, 
there was minimal spasm, and no objective evidence of pain.  
Range of motion testing revealed 20 degrees of active and 40 
degrees of passive forward flexion, 10 degrees of active and 
30 degrees of passive backward extension, 10 degrees of left 
rotation, and zero degrees of right rotation.  The veteran 
did not allow further movement and would not perform twisting 
rotation due to complaints of pain.  The examiner noted that, 
although the veteran complained of pain on all motion 
testing, there was no physiologic response or guarding noted.  
The examiner noted no weakness and no additional limitation 
of function during flare-ups.  The veteran complained of 
lumbosacral tenderness to palpation and, although there was 
no fixed deformity, he held his back in a stiff posture.  
Upon neurological examination, although the veteran exhibited 
marked give-way weakness with poor effort throughout, his 
strength was 5/5 and his muscle development and tone were 
excellent.  Reflexes were 2/4 throughout and bilaterally 
symmetrical, sensory testing revealed a mild decrease in the 
left L4 dermatome, and cerebellar testing revealed a normal 
finger-to-nose and toe-to-finger test bilaterally.  It is 
noted that X-ray examination of the lumbar spine revealed 
Grade I spondylolisthesis stabilized with ray cages, 
unchanged in position from one year previously, and a 
laminectomy at L5.  The diagnosis was chronic lumbosacral 
strain with surgical fusion and treatment of 
spondylolisthesis at the L5 level.  The examiner commented 
that the veteran's subjective complaints of limitation and 
pain are out of proportion to the objective findings noted 
during the examination.  

The veteran's notice of disagreement with the proposal to 
reduce evaluation was received in February 2000.  He 
requested a personal hearing and complained that the VA 
examination was not thorough enough to support a reduction 
and contained mistruths with respect to his medication.  The 
veteran subsequently cancelled his personal hearing, which 
had been scheduled for April 2000, and a final reduction of 
evaluation was accomplished by an April 2000 rating decision.  

During his June 2000 personal hearing before a hearing 
officer at the RO, the veteran expressed his dissatisfaction 
with the January 2000 VA examination and stated that he is in 
receipt of private treatment for his back impairment.  He 
reported that his low back disorder is productive of constant 
pain, which repeatedly wakes him at night and interrupts his 
sleep, as well as a crushing and squeezing sensation.  This 
pain radiates into his left leg with differing temperature 
sensations in this leg and foot.  The veteran reported that, 
depending upon the severity of his low back pain, he is 
sometimes unable to walk or to walk for about one half mile.  
He also reported that he walks with a limp because of the 
radiating pain in his legs.  The veteran stated that he 
experiences muscle spasms in his back, legs, and feet.  He 
testified that all motion of his back is limited due to pain 
and he had fallen several times due to loss of feeling in his 
legs.  The veteran also reported that he wears a back brace 
and has been prescribed muscle relaxers for back pain.  

Private treatment records, dated in April 2000 and May 2000, 
reflect that the veteran complained of increased back pain 
and difficulty walking.  Computed tomography (CT) scan of the 
lumbar spine was accomplished.  No significant change in the 
appearance of the lumbar spine was noted upon flexion and 
extension.  Moderate bilateral facet disease L5/S1 with 
lateral encroachment upon the thecal sac was noted.  It was 
further noted that this is similar to the previous 
examination.  

The April 2000 report of consultation reflects that the 
veteran complained that his back pain had gotten worse and he 
was experiencing spasms from below the knee down to his toes.  
He reported that this had become progressively worse and now 
involved the right side.  The veteran reported that these 
symptoms occur two to three times per day and two to three 
times per week.  Upon examination, the veteran had marked 
limitation of movement on straight leg raising bilaterally at 
45 degrees, worse on the right than on the left side, and he 
was able to bend 35 degrees across the waist with loss of 
lumbar lordosis.  Other than this, there was no focal motor 
weakness and sensory was intact.  

The May 2000 private treatment report notes that the veteran 
reported persistent back pain and difficulty walking as well 
as pain that radiates down the left leg in the lateral aspect 
of his thigh around the knee, down to the lateral aspect of 
his left leg, to the dorsum of the toe, and down to the big 
toe.  He reported that his entire left foot would most often 
get numb.  The veteran also complained of a persistent 
charley horse at night with crowding flexion-spasm of the 
toes and tightness of the muscles as well as intermittent 
coldness.  Upon examination, straight leg raising on the 
right was to 45 degrees and to 30 degrees on the left, with 
severe pain in his back.  There was no focal motor weakness 
and deep tendon reflexes were symmetrical, except for a 
depressed left ankle jerk.  The impression was that the 
veteran was describing a left L5 radiculopathy on top of the 
persistent instability at the L5-S1 level.  

A June 2000 note from the veteran's private physician 
reflects that the veteran was instructed to wear his brace 
when traveling in a car or when he feels uncomfortable and 
needs it.  

The veteran afforded another VA examination in July 2000; 
however, this examination was performed by the same examiner 
who performed the January 2000 VA examination with which the 
veteran was dissatisfied.  The veteran refused to undergo 
another examination by this examiner and the examination was 
not completed.  The examiner further noted that the veteran 
was angry and complained about the January 2000 examination 
report.  This examination report includes the examiner's 
observation that the veteran sat rigidly while the examiner 
was speaking, leaning to the left in his chair; however, his 
body posture became much more fluid and he moved with greater 
ease when he became agitated, raised his voice, and 
gesticulated.  

In September 2000, the veteran was afforded an examination 
with a physician other than the one who had conducted the 
previous two VA examinations.  The report of this examination 
reflects that the examiner reviewed the veteran's claims 
file, to include his prior VA examination reports.  It is 
noted that the veteran continues to have pain and discomfort 
over the back and legs, works at his regular job on a regular 
basis, and is not on any medication.  Upon physical 
examination, it is noted that, on standing, the veteran is 
unable to fully extend his back and his back is flexed about 
10 degrees.  The veteran can flex his back to 20 degrees, 
there is no lateral bending, and he experiences a great deal 
of pain in his back in general.  On sitting, his reflexes 
over the lower extremity are 2+ and equal, and the motor 
power over the thighs, calves, and lower feet are 5/5.  
Straight leg raise causes some pain in the back area, 
particularly on the left side, and he reported decreased 
sensation over the entire left lower extremity.  The examiner 
noted that the veteran was not wearing a back brace and was 
walking with no external support.  

In a January 2003 statement, the veteran expressed his 
dissatisfaction with the September 2000 VA examination.  
Specifically, he claimed that he was seen by a retired 
physician who was late, asked him to provide a history of his 
disorder from day one because he was not familiar with his 
case, and did not have adequate time to conduct the 
examination.  The veteran stated that his back disorder is 
productive of severe muscle trauma, toes locking up as well 
as a burning and numbing sensation in his left hip, lower 
back, and leg.  He stated that he has a numbing sensation in 
his left leg which makes it feel as if it is ice cold or on 
fire.  The veteran reported that he wakes up at night with 
muscle spasm so bad that it feels like his calves and thighs 
are being ripped from his body.  He concluded that his 
constant low back pain has never gone away and has increased 
in severity over time.  

A May 2003 report of VA examination includes a finding of 
absent left-sided ankle jerk and an impression of status post 
posterior spinal fusion with continued mechanical low back 
pain and mild radiculopathy at the left lower extremity.  The 
examiner noted that the veteran's current level of disability 
is moderate, his daily discomfort and pain awakes him from 
sleep, and his radiculopathy is mild to moderate.  

Analysis

Entitlement to Restoration of a 60 Percent Rating for the 
Veteran's Low Back Disability

The Board finds that the reduction of the 60 percent rating 
for lumbosacral strain with spondylolisthesis at L5-S1, 
status post fusion at L5-S1 and laminectomy at L4-L5, to 40 
percent was warranted and restoration is not in order.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  
38 U.S.C.A. § 1155.  The Board observes that prior to 
reducing the veteran's service-connected lumbar spine 
disability, the VA must comply with the provisions of 
38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. § 3.150(e), (h).  In 
the present case, the veteran has not contended that his 
reduction was procedurally deficient and review of the record 
indicates that all notification requirements have been 
satisfied.  Specifically, the rating reduction was proposed 
in January 2000; notice was sent to the veteran in February 
2000, and the reduction was implemented in April 2000, 
effective from August 1, 2000.  Accordingly, the question 
that remains is whether the evidence on which the reduction 
was based supported the reduction.

Reductions in rating of a service-connected disability are 
generally governed by 38 C.F.R. § 3.344.  Paragraph (c) of 
this regulation provides that the provisions of paragraphs 
(a) and (b) apply only to "ratings which have continued for 
long periods of time at the same level (5 years or more)."  
In all other cases, an adequate reexamination that discloses 
improvement in a condition that has not stabilized will 
warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).  In 
the present case, the veteran's 60 percent disability 
evaluation was in effect from June 1, 1998, to July 31, 2000, 
a period of slightly more than two years.  Thus, the 
provisions of 38 C.F.R. § 3.344(a) and (b) are not for 
application in this case.  

In cases such as this, the Board must focus upon evidence 
available to the RO at the time the reduction was 
effectuated, although post-reduction medical evidence may be 
considered in the context of corroborating whether the 
condition had demonstrated actual improvement.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken to ensure that a change in an examiner's 
evaluation reflects an actual change of the veteran's 
condition and not merely a difference in thoroughness of the 
examination or in descriptive terms, when viewed in relation 
to the prior disability history.  See 38 C.F.R. §§ 4.1, 4.2, 
4.13; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 
Brown v. Brown, 5 Vet. App. 413, 420-422 (1993).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher evaluation in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated and those 
factors are not contemplated by the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

The veteran's service-connected lumbosacral strain with 
spondylolisthesis at L5-S1, status post fusion at L5-S1 and 
laminectomy at L4-L5, has been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which provides that 
a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  Pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief warrants a 60 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect prior to 
September 23, 2002).

In this regard, it is noted that VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. pt. 4).  
The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  
Accordingly, the new criteria do not apply to the claim for 
restoration of the 60 percent rating for the veteran's lumbar 
spine disability as of August 1, 2000.

In Brown v. Brown, 5 Vet. App. at 421 the Court held that 
when the issue is whether the RO was justified in reducing a 
rating for a service connected disability, VA is required to 
establish by a preponderance of the evidence and in 
compliance with 38 C.F.R. § 3.344 that the reduction was 
warranted.

The veteran's medical history shows that he underwent back 
surgery in February 1998 involving his service-connected 
lumbar spine disability.  After this surgery, a 60 percent 
rating went into effect for the disability, as a May 1998 VA 
examination showed daily flare-ups, complete limitation of 
motion during flare-ups, pain rated as ten out of ten on a 
scale of one to ten and objective evidence of painful motion 
as demonstrated by spasm, weakness, tenderness, and trigger 
points.  Range of motion testing revealed five degrees of 
flexion, zero degrees of extension, five degrees of left and 
right rotation, and two degrees of left and right flexion.  
The spine was painful throughout all motion.

However, after this period, the record begins to show 
improvement in the veteran's lumbar spine disability.  VA and 
private outpatient treatment records show decreased pain and 
increased range of motion.  Specifically, a January 2000 
report of VA examination notes that the veterans flare-ups 
had decreased in frequency and occurred three to five times 
per week, his pain had improved to five or six on a scale of 
one to ten, and there was minimal spasm on objective 
demonstration.  Moreover, while there was zero degrees of 
right rotation, range of motion testing showed 20 degrees of 
active and 40 degrees of passive forward flexion, 10 degrees 
of active and 30 degrees of passive backward extension, and 
10 degrees of left rotation.  The examiner noted no weakness 
and no additional limitation of function during flare-ups.  
Improvement in range of motion is further demonstrated by the 
veteran's private treatment records and subsequent VA 
examination report, dated in September 2000.  In addition, 
the September 2000 VA examination report also supports the 
conclusion that the veteran had improved strength and 
decreased pain as compared to the May 1998 report of VA 
examination.  As noted above, the Board has considered 38 
C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995) in concluding that the relevant medical evidence shows 
sustained improvement with regard to the veteran's low back 
disability.  There is no objective medical evidence to show 
that there is any further limitation of motion of the lumbar 
spine due to pain or flare-ups of pain, supported by 
objective findings (emphasis added), to a degree that would 
support restoration of a 60 percent rating, nor is there any 
medical evidence to show that weakness, fatigue or 
incoordination results in such additional functional 
limitation under the applicable rating criteria. 

Upon consideration of the foregoing, the Board finds that, at 
the time of the April 2000 final reduction of evaluation, 
improvement of the veteran's lumbosacral strain with 
spondylolisthesis at L5-S1, status post fusion at L5-S1 and 
laminectomy at L4-L5, had been demonstrated.  The competent 
evidence reflected an actual improvement in the severity of 
the veteran's lumbar spine disability under the ordinary 
conditions of life and work.  

The Board has considered the veteran's assertion that the 60 
percent schedular evaluation for his service connected back 
disorder should be restored because rather than improve, it 
has increased in severity.  However, the January 2000 VA 
examiner noted that the veteran's symptoms were out of 
proportion to the objective findings.  The veteran has 
consistently reported severe pain and restriction, but the 
objective findings reported on physical examinations are not 
consistent with such severity.

The Board further acknowledges the veteran's assertions that 
his VA examinations are inadequate to support a reduction of 
the 60 percent schedular evaluation for his service connected 
back disability.  However, review of the veteran's 
examination reports reflects that these examinations were at 
least as thorough as the May 1998 examination, which was the 
basis for the increased rating, and they were conducted by 
two different physicians.  Notwithstanding the comments of 
the January 2000 VA examiner, which questioned the subjective 
complaints reported by the veteran, overall improvement in 
the veteran's service connected lumbar spine disability is 
demonstrated by improved range of motion testing shown in 
private treatment records as well as the active range of 
motion demonstrated during the VA examinations.  Moreover, 
improvement is further demonstrated by the veteran's own 
report of reduced frequency of flare-ups and decreased pain 
as evidence by his characterization of pain as being five or 
six out of ten on a scale of one to ten.  

In this regard, it is noted that, as a lay person, the 
veteran is competent to state what symptoms he has as well as 
his observations.  However, the veteran's reported symptoms 
were not supported by the objective medical evidence.  Thus, 
his lay statements are unreliable as they are contradicted by 
the examination reports which showed improvement.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A VA spine examination in May 2003 revealed an absent left-
sided ankle jerk.  However, this evidence is dated several 
years after the rating reduction; rather, because it is dated 
three years subsequent to the dated of the rating reduction, 
it is more relevant to a claim of entitlement to an increased 
evaluation.  See below.  The Board parenthetically notes 
that, notwithstanding the absent left ankle reflex, the May 
2003 examiner also reported that the veteran's level of 
disability was moderate and that his radiculopathy was mild 
to moderate.  This evidence, when considered with the other 
relevant evidence of record, does not support restoration of 
a 60 percent rating.

In short, the Board finds that a preponderance of the 
evidence is against restoration of the 60 percent disability 
evaluation.  For the reasons given above, the evidence showed 
definite improvement in the severity of the veteran's 
service-connected low back disorder.  In light of the 
objective findings shown on the 2000 VA examinations and the 
veteran's private treatment records, as well as the other 
relevant medical evidence of record and his statements, there 
is no benefit of the doubt that can be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the 
preponderance of the evidence supported the reduction in the 
veteran's disability rating from 60 percent to 40 percent, 
effective from August 1, 2000.  Entitlement to restoration of 
the previously assigned 60 percent rating is denied.

Entitlement to a Rating in Excess of 40 Percent for the 
Veteran's Low Back Disability 

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Accordingly, there are three distinct rating schemes 
potentially applicable to the veteran's claim.  

First, prior to September 26, 2003, 38 C.F.R. §4.71a, 
Diagnostic Code 5292, regarding the limitation of motion of 
the lumbar spine, allowed a 40 percent rating for severe 
limitation of motion, a 20 percent rating for moderate 
limitation of motion, and a 10 percent rating for a slight 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code ankylosis of the lumbar spine warrants a 40 
percent evaluation if it is favorable or a 50 percent 
evaluation if it is unfavorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a 40 percent rating is warranted for a 
severe lumbosacral strain, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent rating is 
warranted for a lumbosacral strain with characteristic pain 
on motion.  A noncompensable rating is warranted for slight 
subjective symptoms.

Prior to the September 2002 revision, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 provided that moderate intervertebral 
syndrome with recurring attacks warranted a 20 percent 
evaluation.  A 40 percent evaluation was warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Second, under the September 23, 2002, amendments to 
Diagnostic Code 5293 for rating intervertebral disc syndrome, 
a 60 percent disability rating remained the highest available 
rating and was warranted when there were incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode was defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that required bed rest prescribed by a 
physician and treatment by a physician.  An evaluation could 
be had either on the total duration of incapacitating 
episodes over the past 12 months or by combining separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under 38 C.F.R. § 4.25, whichever method 
resulted in the higher evaluation.  

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Third, effective September 26, 2003, the schedule for rating 
spine disabilities was changed again to provide for the 
evaluation of all spine disabilities under a General Rating 
Formula for Diseases and Injuries of the Spine, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  A 100 
percent rating is warranted when there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
when a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  However, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003).  Similarly, VAOPGCPREC 7-2003, which 
addressed the standards governing retroactive application of 
statutes and regulations, found that the Karnas rule 
conflicts with Supreme Court and Federal Circuit precedent 
"insofar as it requires VA to apply the version of a statute 
or regulation most favorable to a claimant when a statutory 
or regulatory change is silent as to application."  Thus, the 
revised regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, 
none of the above cases or General Counsel opinions prohibits 
the application of a prior regulation to the period on or 
after the effective date of a new regulation.  Thus, the rule 
that the veteran is entitled to the most favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the spinal rating 
criteria to the periods on or after the effective dates of 
the revisions.  See VAOPGCPREC 3-2000 (where amendment is 
more favorable, Board should apply it to rate disability for 
periods from and after date of regulatory change; Board 
should apply prior regulation to rate veteran's disability 
for periods preceding effective date of regulatory change);  
Cf. Dudnick v. Brown, 10 Vet. App. 79, 79-80 (1997) (applying 
"most favorable version rule" to periods both before and 
after effective date of new criteria pertaining to mental 
disorders).  

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc."  VAOPGCPREC 36-97 at 
Note 2 There is not medical evidence to show ankylosis of the 
lumbar spine; thus a 50 percent rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic code 5289.       .

Turning to the veteran's claim for a rating in excess of 40 
percent for the veteran's low back disability, in reviewing 
the relevant clinical and X-ray evidence in the claims file, 
the Board finds that a rating of 50 percent, but no more than 
50 percent, is warranted.  The current 40 percent evaluation 
is the maximum rating allowed under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295.  There is no medical evidence 
to show ankylosis of the lumbar spine; thus a 50 percent 
rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
code 5289.  Under the current criteria, a 40 percent rating 
is the maximum evaluation allowed for limitation of motion of 
the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic 
codes 5237-5243.  The Board notes that consideration of a 
higher evaluation under 38 C.F.R. §§ 4.40 or 4.45 is not 
warranted where the highest schedular evaluation is in 
effect.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board further finds that the preponderance of the 
evidence is against a finding of more than severe symptoms 
compatible with sciatic neuropathy.  The preponderance of the 
evidence is against a finding of persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.  There is indication of some magnification of 
symptomatology.  See, e.g., January 2000 VA examiner's 
comment that the veteran's subjective complaints of 
limitation and pain are out of proportion to the objective 
findings noted during the examination.  The Board has 
considered the veteran's dissatisfaction with this 
examination but the Board finds that it was quite thorough in 
nature.  Moreover, while other clinicians have noted the 
severity of the veteran's complaints (subjective), they have 
not reported such objective findings.  See, e.g., report of 
the most recent examination in May 2003, wherein the 
clinician assessed that the veteran had no more than overall 
moderate disability.  As to the question of ankle reflexes, 
the latter clinician did note an absent left ankle reflex but 
the other examiners reported the veteran's ankle reflexes 
were present and equal on both sides.  In view of the 
foregoing, the criteria for an initial evaluation in excess 
of 40 percent for a chronic low back disability with 
degenerative disc disease have not been met under 38 C.F.R. 
§§ C.F.R. §§ 4.71a, Diagnostic Codes 5293 or the amendments 
to the criteria for rating disc disease. 

It is pertinent to note that, for the period prior to 
September 23, 2002, assigning separate ratings for the 
musculoskeletal/orthopedic aspects of the lumbar 
strain/discogenic disease under Diagnostic Code 5292 or 5295 
and the neurologic aspects of the lumbar discogenic disease 
under Diagnostic Codes 5293, would constitute pyramiding, 
since the 40 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic as well as neurologic aspects of 
said disability. Specifically, the General Counsel has 
determined that (former) Diagnostic Code 5293 contemplates 
limitation of motion.  As such, a separate rating for 
arthritis with limitation of motion of the lumbar spine in 
this situation would be inappropriate. VAOPGCPREC 36-97.  
Diagnostic Code 5293 also contemplates lumbar radiculopathy 
affecting the lower extremities, such as radicular pain with 
functional limitations, and it includes muscle spasms, as 
does Diagnostic Code 5295.

Moreover, muscle spasms have a distinctly orthopedic aspect, 
as indicated by the references thereto in other regulatory 
provisions, including 38 C.F.R. § 4.59, pertaining to painful 
motion from arthritis, and 38 C.F.R. § 4. 71a, Diagnostic 
Code 5003, pertaining to rating criteria for arthritis.  For 
example, Diagnostic Code 5003 provides: "Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion."  
In short, a 40 percent rating assigned under Diagnostic Code 
5293 contemplates orthopedic aspects of the lumbar discogenic 
disease, specifically the effect musculoskeletal-caused pain 
and muscle spasms have upon movement of the spine, as well as 
the neurologic aspects of lumbar discogenic disease, 
specifically the effect of sciatic neuropathy affecting the 
lower extremities; and these are duplicative of or overlap 
with each other such that to assign separate ratings under 
Diagnostic Codes 5292, 5295, and 5293 would be pyramiding, 
for the period prior to September 23, 2002.

In further consideration of whether a rating in excess of 40 
percent is warranted, the Board must consider whether 
separately rated orthopedic and neurological disabilities 
would combine to result in such a rating.  Turning to the 
General Rating Formula for Disease and Injuries of the Spine, 
the Board observes that there is medical evidence to indicate 
that the veteran's forward flexion of the thoracolumbar spine 
is limited to 30 degrees or less.  However, the current 
rating of 40 percent contemplates such limitation of flexion.  
There is no competent evidence of ankylosis of the lumbar or 
thoracolumbar spine.  As noted above, where a veteran is in 
receipt of the maximum rating for limitation of motion of a 
joint, the DeLuca provisions do not apply.  Johnston, supra.  
The Board notes that the record now before it contains no 
evidence of incapacitating episodes as defined by General 
Rating Formula for Rating Diseases and Injuries of the spine, 
Note 6, effective from September 26, 2003.  There is, 
however, medical evidence of mild radiculopathy involving the 
left lower extremity, which satisfies the criteria for a 10 
percent rating under Diagnostic Code 8520.  In support of 
this latter finding, the Board notes that some clinicians 
failed to note any appreciable radiculopathy on objective 
examination and, as noted above, there is indication of some 
magnification of symptoms as the objective findings have not 
been consistent with the severity of the veteran's symptoms, 
but the most recent examiner did note mild to moderate 
radiculopthay involving the left lower extremity.  

In sum, the veteran's lumbosacral strain with 
spondylolisthesis at L5-S1, status post fusion at L5-S1 and 
laminectomy at L4-L5, is not manifested by ankylosis of the 
lumbar or thoracolumbar spine, more than severe 
intervertebral disc syndrome, nor is it manifested by 
incapacitating episodes requiring bedrest prescribed by a 
physician.  However, it is productive of limitation of 
forward flexion of the thoracolumbar spine to 30 degrees, 
which satisfied the criteria for a 40 percent rating under 
the current criteria for rating diseases and injuries of the 
spine, and mild radiculopathy involving the left lower 
extremity, which warrants a separate 10 percent rating under 
the current rating criteria.  The preponderance of the 
evidence is against a finding of any other separately rated 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment.  Thus, the 40 and 10 percent 
ratings, when combined under 38 C.F.R. § 4.25, result in an 
increased rating of 50 percent for the veteran's low back 
disability.

In view of the forgoing, the Board finds that the criteria 
for a 50 percent rating, but no more than 50 percent, for a 
lumbosacral strain with spondylolisthesis at L5-S1, status 
post fusion at L5-S1 and laminectomy at L4-L5, have been met.  
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, § 
4.71a, Diagnostic Codes 5289, 5292 and 5295 (prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (from September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (from September 26, 2003); 
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  

As the preponderance of the evidence is against a rating in 
excess of 50 percent, the benefit of the doubt doctrine is 
not for application on this aspect of the veteran's claim.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).














ORDER

The rating reduction for lumbosacral strain with 
spondylolisthesis at L5-S1, status post fusion at L5-S1 and 
laminectomy at L4-L5, from 60 percent to 40 percent disabling 
was proper; the appeal with respect to this claim is denied.

A 50 percent rating for lumbosacral strain with 
spondylolisthesis at L5-S1, status post fusion at L5-S1 and 
laminectomy at L4-L5, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



_______________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


